Citation Nr: 1810943	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for asbestosis as a result of asbestos exposure.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from April 1958 to May 1962 and from October 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  In March 2014, the Veteran testified at a videoconference hearing conducted before the undersigned.

This claim was initially denied in an October 2014 Board decision.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  Following this JMR, the Board remanded this claim in September 2016.  

The September 2016 Board remand also referred the issue of entitlement to a total rating based on individual employability due to service-connected disability (TDIU) raised by the record in an October 2014 statement.  As this issue has not yet been adjudicated, the Board does not have jurisdiction of it, and it is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Regrettably, another remand is necessary.  The October 2016 remand instructed the AOJ to address a February 2014 statement from the Veteran's physician indicating that the Veteran has suffered from asbestosis since his exposure during service.  A Supplemental Statement of the Case (SSOC) was issued in October 2017; however, it does not appear to address the February 2014 statement.  In this regard, the SSOC says that private treatment records were reviewed, but that they did "not support a medical link between your current condition and your military service."  Given that the 2014 statement indicates that the Veteran has asbestosis dating back to his service, in light of the SSOC stating that the private records do not support a nexus, the Board concludes that the AOJ did not consider the 2014 statement as directed.  Therefore, as the Board's remand directives have not been substantially complied with, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran an SSOC that specifically discusses the February 2014 private physician's letter and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





